         Case 2:20-cv-00813-CFK Document 58 Filed 10/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :             CIVIL ACTION
       EMILY TRIAS                               :
       AS PARENT AND NATURAL                     :
       GUARDIAN OF M.T., A MINOR,                :
                Plaintiff,                       :
            v.                                   :             NO. 20-813
                                                 :
       QVC, INC.                                 :
                     Defendant.                  :

                                         ORDER

       AND NOW, this 29th day of October 2020, upon consideration of Plaintiff’s

Motion for Choice of Law and the application of Pennsylvania Law to the strict products

liability claim (ECF No. 47), and Defendant’s Response thereto (ECF No. 51), and

Defendant’s Motion to Establish Choice of Law and the application of South Dakota law

to the strict products liability claim (ECF No. 48), and Plaintiff’s Response thereto (ECF

No. 50), it is hereby ORDERED and DECREED Plaintiff’s Motion for Choice of Law

and the application of Pennsylvania law to the strict products liability claim (ECF No. 47)

is DENIED and Defendant’s Motion to Establish Choice of Law and the application of

South Dakota law to the strict products liability claim (ECF No. 48) is GRANTED.



                                                        BY THE COURT:

                                                        /s/ Chad F. Kenney

                                                        CHAD F. KENNEY, JUDGE
